RATLIFF, Presiding Judge,
concurring.
For the reasons stated in my dissenting opinion in Campbell v. Eli Lilly & Co., (1980) Ind.App., 413 N.E.2d 1054, 1063-68; and in the dissenting opinion by Justice Hunter in Campbell v. Eli Lilly & Co., (1981) Ind., 421 N.E.2d 1099, I do not accept, without qualification, the statement in the majority opinion that under the employment at will doctrine as followed in Indiana, an employee at will may be discharged by his employer for any cause whatever, or for no cause, without giving rise to an action for damages. Slip Opinion at 5. Neither can I accept the unequivocal statement on page 6 of the majority slip opinion that Miller, as an employee at will, could have been discharged without cause. In my view, as I have previously expressed, there are limitations upon the right of an employer to discharge an at will employee, such as when such discharge is in retaliation for the exercise by the employee of a statutorily conferred or constitutionally guaranteed right or when such discharge seriously undermines some compelling public policy.1 However, we are not faced here with the question of the right of Stoutco, Inc., to discharge Miller, or with the issue of any attendant civil liability attaching to such discharge. Rather, the sole question before us in this case is the propriety of the denial of unemployment compensation benefits. The majority’s statements concerning the right to discharge an employee at will are not germane to the issue before us and are unnecessary to the resolution of this case. Thus, such statements are surplusage, and although I do not agree with the overbroad generality of such statements, they form no obstacle to my concurrence in this case.

. I concede that Indiana so far has rejected the “public policy exeception” to the employee at will doctrine. Campbell v. Eli Lilly & Co., (1980) Ind.App., 413 N.E.2d 1054 (transfer denied; Hunter, J., dissenting to denial of transfer); Martin v. Platt, (1979) Ind.App., 386 N.E.2d 1026. Nevertheless, I am convinced such is the emerging rule and in time will be recognized in this jurisdiction.